Order, Supreme Court, Bronx County (Howard Silver, J.), entered August 23, 2001, which, inter alia, denied defendants-appellants’ motion for summary judgment, unanimously affirmed, without costs.
*308Appellants’ motion for summary judgment was properly denied since the parties’ conflicting testimony raises a material question of fact as to whether the appellants were negligent in the operation of their car, and as to whether any such negligence proximately caused the chain reaction collision in which plaintiff was allegedly injured (see Niemiec v Jones, 237 AD2d 267). Concur — Nardelli, J.P., Mazzarelli, Rosenberger, Ellerin and Gonzalez, JJ.